In an action to determine claims to real property (Real Property Actions and Proceedings Law, art. 15), (1) plaintiff appeals, as limited by her brief, from so much of a judgment of the Supreme Court, Suffolk County, dated December 13,1972 and made after a nonjury trial, as is against her, including an adjudication that the nonmunieipal defendants have absolute title to certain property, and (2) the latter cross-appeal from the remainder of the judgment, i.e., so much thereof as dismissed their counterclaim for refund of taxes and purchase price. Judgment affirmed insofar as appealed from by plaintiff. Cross appeal dismissed as moot in the light of the determination herein on the appeal by plaintiff. A single bill of costs is awarded jointly to defendants appearing separately and filing separate briefs, against plaintiff. In view of our determination, we do not reach the question of the Statute of Limitations, which may well apply. Munder, Acting P. J., Martuscello, Latham, Gulotta and Benjamin, JJ., concur.